 HOOD RIVER MEMORIAL HOSPITALHood River Memorial Hospital and Oregon NursesAssociation, Inc. Case 36-CA-3094March 29, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn November 30, 1977, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed his brief to the Administrative LawJudge in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Hood RiverMemorial Hospital, Hood River, Oregon, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I In the third paragraph of sec. 111,B (entitled "Sequence of Events") ofhis Decision, the Administrative Law Judge, apparently inadvertently,found that Oakes told former striker Deras that Respondent had noopenings for "licensed practicing nurses." The record establishes, however.that Oakes directed this comment to Jeane Andressen, a licensed practicalnurse, who accompanied Deras to Oakes' office.In the fourth paragraph of the same section of his Decision, theAdministrative Law Judge indicated that Stahl testified that she had heardfrom other hospitals that they would not "rehire" any employee "who hadwalked out." The record establishes, however, that Stahl testified that Oakestold her that Oakes had heard that such a policy had been established.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). we have carefullyexamined the record and find no basis for reversing his findings.3 Whether employee Lori Stahl has accepted permanent and substantial-ly equivalent employment elsewhere and the amount of backpay due thediscriminatees herein is not established by the record. These matters shouldbe determined at the compliance stage of this proceeding.235 NLRB No. 64APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against employeeswho have been sympathetic strikers in observing apicket line.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to engage in concerted activitieswithin the meaning of Section 7 of the Act.WE WILL offer Terri Deras and Lori Stahlimmediate and full reinstatement to their formerpositions, or if these positions no longer exist, tosubstantially equivalent positions without preju-dice to seniority and other rights and privileges,and WE WILL make them whole for any loss ofwages, with interest thereon, suffered as a resultof our discrimination against them.HOOD RIVER MEMORIALHOSPITALDECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard at Portland, Oregon, on July 12, 1977.The complaint, issued June 23, 1977, and based upon acharge filed April 27, 1977, by Oregon Nurses Association,Inc., herein the Union, alleges that Respondent HoodRiver Memorial Hospital has engaged in unfair laborpractices within the meaning of Section 8(aX3) and (1) ofthe Act. A brief has been submitted by the GeneralCounsel. On the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSHood River Memorial Hospital, a nonprofit corporationorganized under the laws of the State of Oregon, operates ageneral hospital at Hood River, Oregon. It annually enjoysgross revenues in excess of $250,000 and purchases andreceives goods valued in excess of $50,000 directly frompoints outside the State of Oregon. I find that theoperations of Respondent affect commerce within themeaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDOregon Nurses Association, Inc., is a labor organizationwithin the meaning of Section 2(5) of the Act.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. THE UNFAIR LABOR PRACTICESA. Introduction. The IssueIt is undisputed that Jo Ann Oakes was the director ofnursing and a supervisor within the meaning of Section2(11) of the Act. On or about March 21, 1977, theregistered nurses of Respondent who are represented bythe Oregon Nurses Association, Inc., commenced aneconomic strike against Respondent. On or about March27, 1977, and thereafter nurses aides Terri Deras and LoriStahl, without the unit and as sympathetic strikers, did notcross the picket line. At issue herein is the failure ofRespondent to reinstate Deras and Stahl upon theirapplications to return to work.B. Sequence of EventsDeras was hired as a nurses aide on January 12, 1976. Asnoted, a strike by the Union commenced on March 21,1977, and Deras was replaced as an economic sympatheticstriker on April 3, 1977, according to an exhibit submittedby Respondent. Upon her hire, she advised Respondentthat she would not work the graveyard shift, and she wasemployed solely on the swing shift throughout her employ-ment. The other complainant, Stahl, was hired as a nursesaide on September 12, 1976, and was replaced as asympathetic striker on March 30, 1977. She as well workedonly the swing shift throughout her employment. Neitherbelong to a labor organization although, as indicated, theregistered nurses belong to the Union.These two aides initially worked behind the picket linealthough they soon decided to support the strike of theregistered nurses. On March 25, 1977, they drafted a letterto Respondent informing it, as well as the community, thatthey felt compelled to join the strike. This letter wasdelivered to the administrator of Respondent on themorning of Monday, March 27. The complainants immedi-ately bore picket signs and walked the picket line. Whileengaged in this sympathy strike, they received letters fromRespondent advising them of its intent to permanentlyreplace them. The letter to Stahl is dated March 30, and theletter to Deras is dated April 1. They are identical, andboth state that Respondent had arranged to permanentlyreplace them at the hospital.On April 1, Stahl visited Administrator Kelter of Re-spondent following her receipt of the notice of permanentreplacement. On this occasion, Kelter merely told her thatshe had been permanently replaced. On April 7, Derasapplied for reinstatement to her former position andDirector of Nurses Jo Ann Oakes told her that there wasno opening for licensed practicing nurses. Oakes did saythat there was an opening for nurses aides on the midnightshift from II p.m. to 7 a.m., or a part-time position on theday shift. Deras replied that she could not work nights andrequired a full-time position. Oakes confirmed that therewas only part-time employment except for the graveyardshift.Stahl went through a similar experience. She refused theoffer of a graveyard shift on April 7, 1977, having beenreplaced on her other shift on March 30. Stahl returned tothe hospital on April 25 and requested employment on anyshift. She testified, and I find, that she said she had heardfrom other hospitals to which she had been applying foremployment that there was a policy that "no employee whohad walked out would be rehired." Stahl asked if thismeant "forever," and Oakes replied that this was indeedthe case.As for Deras, she returned to the hospital on April 14and informed Oakes that she would take any position onany shift. Oakes asked Deras to check with her after lunchand when Deras called back, Oakes informed her that therewere no openings. Deras again visited the hospital on April20 and asked if there were any openings. According toDeras, and I so find, Oakes told her that she could notrehire her because of what had happened and also becauseof the fact that she had refused the offer of employment onthe night shift.Oakes confirmed that both strikers had sought reinstate-ment and, except for the first occasion, requested employ-ment in any position and on any shift. The record alsodemonstrates that new applicants were thereafter hiredafter both strikers had requested and were denied reinstate-ment to any position; the dates are not provided herein.C. Concluding FindingsDeras and Stahl as sympathy strikers enjoyed the sameprotection as economic strikers, including the right toreinstatement. It is true that an employer may lawfullyrefuse to reinstate strikers whose positions have beenoccupied by replacements at the time the strike ends.N.L.R.B. v. Mackay Radio & Telegraph Co., 304 U.S. 333(1938). However, positions which thereafter become avail-able as replacements depart must be offered to strikers on apreferential basis until such time as all have been reinstatedor have secured employment elsewhere. The LaidlawCorporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99(C.A. 7, 1969), cert. denied 397 U.S. 920(1970).There is no contention by Respondent that legitimateand substantial business considerations have justified itsrefusal to reinstate these two sympathetic strikers. The factthat they originally refused night jobs on a shift other thanthat on which they had worked is not impressive. To sumup, the testimony of the two sympathetic strikers demon-strates that Respondent refused to consider them for anyfuture employment because of their sympathy strike andtheir later refusal of night positions. I find that Respondenthas thereby engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1. Hood River Memorial Hospital is an employerwithin the meaning of Section 2(6) and (7) of the Act.2. Oregon Nurses Association, Inc., is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By refusing to rehire sympathetic strikers Terri Derasand Lori Stahl, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.456 HOOD RIVER MEMORIAL HOSPITAL4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.I have found that Respondent has violated Section8(a)(3) and (1) of the Act by refusing to rehire sympatheticstrikers Terri Deras and Lori Stahl on April 14 and 25,1977, respectively. I shall therefore recommend that Re-spondent offer them immediate and full reinstatement totheir former positions or, if those positions no longer exist,to substantially equivalent positions, without prejudice toseniority or other rights and privileges. See The ChaseNational Bank of the City of New York, San Juan PuertoRico Branch, 65 NLRB 827. 1 shall further recommend thatRespondent make each of them whole for any loss ofearnings they may have respectively suffered as a result ofthis discrimination by payment of a sum of money equal tothat each normally would have earned from the dates ofthe next two hires in their classifications after their lastrejections by Respondent, less net earnings, with interestthereon to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).'Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Hood River Memorial Hospital, HoodRiver, Oregon, its officers, agents, successors, and assigns,shall:I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order h rein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I. Cease and desist from:(a) Discriminating against employees who have engagedas sympathetic strikers in observing an economic picketline.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Terri Deras and Lori Stahl immediate and fullreinstatement to their former jobs, or if these jobs no longerexist, to substantially equivalent positions, without preju-dice to seniority or other rights and privileges, and makethem whole for any loss of pay suffered by reason of thediscrimination against them, plus interest, in the mannerprovided above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to determine the amount ofbackpay due under the terms of this Order.(c) Post at its premises at Hood River, Oregon, copies ofthe attached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 36 shall, after being duly signed by Respondent, beposted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 36, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."457